U.S. POSTAGE» PITNEY BOWES
Court of Appeals, First Distif&ft                               OFFICIAL BUSINES
      301 Fannin Street                                         STATE OF TEXAS
Houston, Texas 77005
                                                                 PENALTY FO^                                            ZP-77002 $000.48°
                                                                 PRIVATE USE                                          i 00013.72104 FEB 24 2015
                                                                            ,-jll                                I*
                                                                                                            \F
                                                 CASE NO. 01-15-00039-CR
                                                 THOMAS NOLAN WHITE
                                                                                                            (17S
                                    NIXIE              777054022-IN                             04/18/15
                                                       RETURN TO SENDER
                                                       UNABLE TO FORWARD
                                                       UNABLE TO FORWARD
                                      . ^ i..:..^RETURN TO SENDER                                                                     h t   -:'£
                                    llll>ll'l>lilllHlll.Ml!l.,tllil.l.Ml!l..lll,.lll,,lli.l,|l,|,||,!|,||
Sherry Radack                                                                    Christopher A. Prine
Chief Justice                                                                    Clerk of the Court


Terry Jennings                                                                   Janet Williams
Evelyn Keyes                                                                     Chief Staff Attorney
Laura Carter Higley
Jane Bland
Michael Massengale
                                       Court of Appeals                          Phone: 713-274-2700
                                                                                 Fax:   713-755-8131
Harvey Brown
Rebeca Huddle
                                  First District of Texas                        www.txcourts.gov/lstcoa.aspx
Russell Lloyd                           301 Fannin Street
Justices
                                  Houston, Texas 77002-2066

                                           February 23,2015

    Thomas Nolan White
    TDCJ #1962792
    Gist State Jail Unit
    3295 FM 3514
    Beaumont, TX 77705

    RE:      Court of Appeals Number: 01-15-00039-CR           Trial Court Case Number: CR30923

    Style: Thomas Nolan White v. The State of Texas

            Your court-appointed lawyer has filed a brief stating that the record on appeal shows no
    reversible error in your case, or error upon which an appeal may be based, and your lawyer is
    unable to raise any arguable grounds for appeal. Your lawyer waived oral argument and also has
    or will file a motion to withdraw from any further responsibilities of representing you. The
    motion filed by your lawyer is also known as an "Anders Brief." See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967).

           This letter serves as notice that you may file a Response to your lawyer's Anders Brief on
    or before March 25, 2015, or may file a motion to extend the time you have to file a Response
    with the court. If you choose to ask for more time to file a Response, then you must file your
    motion for an extension of time to file a Response on or before March 25,2015,

            You are entitled to a copy of the record on appeal in your case. If you would like a copy
    of the record, you must complete the attached motion form and return it to the First Court of
    Appeals, 301 Fannin Street, Houston, TX 77002.

           If you file a Response to the Anders Brief, it should state what arguable grounds you
    believe a lawyer appointed to represent you should include in an appellate brief. See Bledsoe v.
    State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
                      NOTICE TO COURT-APPOINTED COUNSEL

       Upon receipt of a request for a copy of the appellate record, this court directs that
Appellant's court-appointed counsel shall (1) make arrangements, within five days from the date
of receiving Appellant's request, to forward a copy of the appellate record to Appellant and (2)
confirm that Appellant has received the record and notify this court in writing that counsel has
confirmed that appellant has received a copy of the record. Court-appointed counsel may
discharge the responsibility for preparing arid delivering the record to the Appellant by making
arrangements with the district or county clerk, however it is still counsel's responsibility to
confirm delivery and to provide confirmatory notice to this court. See Escobar v. State, 134
S-.-W.3d 338, 339-40 (Tex. App.—Amarillo 2003) (order); Pitchford v. State, No. 07-05-0254-
CR, 2006 WL 1587153 (Tex. App.—Amarillo June 9, 2006) (order) (not designated for
publication).

       The State's Response, or waiver, is due 30 days after Appellant files a Response, or the
due date for the Appellant's Response has passed.



                                                   Sincerely,




                                                   Christopher A. Prine, Clerk of the Court


cc:   Logan Pickett (DELIVERED VIA E-MAIL)
      Steven Greene (DELIVERED VIA E-MAIL)
      Donna Brown (DELIVERED VIA E-MAIL)
Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002

                                        Case Number
                                      01-15-00039-CR


Thomas Nolan White                                                COURT OF APPEALS
                                           §                           1ST DISTRICT
The State of Texas                         §                      HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                                              Unit,TDCJ#
                                                             , Texas


                                    Certificate of Service


       This is to certify that on                     (Date), a true and correct copy of the
above and foregoing document was served by mail on:

Liberty County District Attorney's Office,


                                                  Pro se Appellant